          Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 1 of 8


                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

JOSE AGUSTIN ALVARADO,                           §
TDCJ No. 01955155,                               §
                                                 §
                         Petitioner,             §
                                                 §
v.                                               §          CIVIL NO. SA-20-CA-031-OLG
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                         Respondent.             §

                           MEMORANDUM OPINION AND ORDER

        Before the Court are pro se Petitioner Jose Agustin Alvarado’s Petition for Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer

(ECF No. 8), and Petitioner’s Reply (ECF No. 9) thereto.                Petitioner challenges the

constitutionality of his 2014 state court conviction for indecency with a child, arguing: (1) his

incriminating statement to police should have been excluded, (2) he is the victim of selective and

vindictive prosecution, (3) he received ineffective assistance when counsel induced him to plead

guilty, (4) he received ineffective assistance due to counsel’s failure to investigate, and (5) his

guilty plea was involuntary because the prosecution threatened to indict members of his family.

In her answer, Respondent contends Petitioner’s federal habeas petition should be dismissed with

prejudice as untimely.

        Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with Respondent that Petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes Petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.
          Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 2 of 8


                                              I. Background

        In August 2014, Petitioner plead guilty to three counts of indecency with a child by

sexual contact and was sentenced to ten years of imprisonment. State v. Alvarado, No. 14-0672-

CR-A (2nd 25th Dist. Ct., Guadalupe Cnty., Tex. Aug. 20, 2014); (ECF No. 10-6 at 100-01).

Pursuant to the plea bargain agreement, Petitioner judicially confessed to committing the

offenses and waived his right to appeal. (ECF No. 10-6 at 92-98). As a result, Petitioner did not

appeal his conviction and sentence.

        Instead, Petitioner waited at least until June 16, 2016, to challenge his conviction by

filing a state habeas corpus application, which the Texas Court of Criminal Appeals (TCCA)

dismissed without written order on August 24, 2016, for failing to comply with the Texas Rules

of Appellate Procedure. Ex parte Alvarado, No. 85,568-01 (Tex. Crim. App.); (ECF No. 10-1,

10-3 through 10-6). Petitioner then waited two years until August 24, 2018, to file a second state

habeas corpus application challenging his conviction which was eventually denied by the TCCA

in a written order dated January 9, 2019. Ex parte Alvarado, No. 85,568-02 (Tex. Crim. App.);

(ECF Nos. 10-7, 11-8 through 11-10, 12-1 through 12-10, and 13-1 through 13-18).1 A year

later, on January 8, 2020, Petitioner placed the instant federal habeas petition in the prison mail

system. (ECF No. 1 at 13).

                                         II. Timeliness Analysis

        Respondent contends the allegations raised in Petitioner’s federal habeas petition are

barred by the one-year limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in

relevant part, that:



1
         The record for Petitioner’s first state habeas proceeding, being some 524 pages long, was submitted by
Respondent in four separate docket entries. (ECF Nos. 10-3 through 10-6). For some unknown reason, however,
Respondent submitted the record for petitioner’s second state habeas proceeding in 31 separate docket entries
despite the record being just 376 pages long.

                                                      2
           Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 3 of 8


                  (1) A 1-year period of limitation shall apply to an application for a
                  writ of habeas corpus by a person in custody pursuant to the
                  judgment of a State court. The limitation period shall run from the
                  latest of—

                   (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
                  seeking such review.

         In this case, Petitioner’s conviction became final September 19, 2014, when the time for

appealing the judgment and sentence expired. See Tex. R. App. P. 26.2 (providing a notice of

appeal must be filed within thirty days following the imposition of a sentence). As a result, the

limitations period under § 2244(d) for filing a federal habeas petition challenging his underlying

conviction and sentence expired a year later on Monday, September 21, 2015.2 Petitioner did not

file his § 2254 petition until January 8, 2020—well over four years after the limitations period

expired—thus, his petition is barred by the one-year statute of limitations unless it is subject to

either statutory or equitable tolling.

A.       Statutory Tolling

         Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented Petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have

been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

         Similarly, although § 2244(d)(2) provides that “[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation under this

2
         Because the end of the limitations period fell on a Saturday, the limitations period continued to run until the
following Monday. See Flanagan v. Johnson, 154 F.3d 196, 202 (5th Cir. 1998) (finding Rule 6(a) of the Federal
Rules of Civil Procedure applies to computation of AEDPA’s limitations period).

                                                           3
           Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 4 of 8


subsection,” it does not toll the limitations period in this case either. As discussed previously,

Petitioner’s first state habeas application was signed in June 2016, well after the limitations

period expired for challenging his underlying conviction and sentence. Because Petitioner filed

his state habeas applications after the time for filing a federal petition under § 2244(d)(1) has

lapsed, they do not toll the one-year limitations period.3 See 28 U.S.C. § 2244(d)(2); Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000).

B.      Equitable Tolling

        In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable

tolling is only available in cases presenting “rare and exceptional circumstances,” United States

v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended for those who sleep on their

rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).

        To start, Petitioner does not point to any “extraordinary circumstance” that prevented him

from timely filing. In his Reply (ECF No. 9), Petitioner blames the inherent slowness of the

penal system and contends certain “clerical road-blocks” prevented him from filing his initial

state habeas petition. Specifically, Petitioner places fault at the feet of the state trial court clerk’s

office for his initial state habeas petition being rejected as non-compliant.                     According to

Petitioner, the clerk should not have forwarded the petition to the TCCA once it was discovered

that the petition was missing pages, but rather should have contacted him (or his wife) to make

3
         In any event, Petitioner’s first state habeas application would have no effect on the limitations period
because it was improperly filed. See Artuz v. Bennett, 531 U.S. 4, 8 (2000) ( “[A]n application is ‘properly filed’
when its delivery and acceptance are in compliance with the applicable laws and rules governing filings.”).


                                                        4
          Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 5 of 8


the appropriate corrections. But even assuming this is true, it was Petitioner’s own action of

filing the incomplete petition—rather than any action (or inaction) taken by the trial court clerk’s

office—that ultimately resulted in his application being non-compliant. See Larry v. Dretke, 361

F.3d 890, 897 (5th Cir. 2004) (affirming denial of equitable tolling where petitioner’s own action

prevented him from asserting his rights).       As such, Petitioner has not met his burden of

demonstrating a rare or extraordinary circumstance beyond his control caused the late filing of

his federal habeas petition, and equitable tolling does not apply. Id.; see Jones v. Stephens, 541

F. App’x 499, 503-05 (5th Cir. 2013) (unpublished) (finding state court’s failure to timely inform

petitioner his state habeas application was improperly filed under Texas Rule of Appellate

Procedure 73.1 did not constitute an extraordinary circumstance warranting equitable tolling).

       Regardless of whether the above arguments constitute an extraordinary circumstance

which prevented Petitioner from timely filing, Petitioner fails to demonstrate that he has been

pursuing his rights diligently. Each of the allegations in Petitioner’s federal petition concern the

constitutionality of his August 2014 guilty plea, yet Petitioner did not submit his first state

habeas corpus application until June 2016 at the earliest, some 22 months later. This delay alone

weighs against a finding of diligence. See Stroman v. Thaler, 603 F.3d 299, 302 (5th Cir. 2010)

(affirming the denial of equitable tolling where the petitioner had waited seven months to file his

state application); North v. Davis, 800 F. App’x 211, 214-15 (5th Cir. 2020) (unpublished)

(finding an “eleven-month delay in filing his initial state application weighs against a finding of

diligence.”).

        Moreover, Petitioner fails to provide any legitimate reason why his claims could not

have been discovered and presented earlier than June 2016, when he signed his first state habeas

application. He also fails to explain why he waited another two years after the TCCA dismissed

his first state habeas application to file his second application, and then waited another year after


                                                 5
          Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 6 of 8


the denial of his second application to file the instant petition in this Court. Consequently,

because Petitioner fails to assert any specific facts showing that he was prevented, despite the

exercise of due diligence on his part, from timely filing his federal habeas corpus petition in this

Court, his petition is untimely and barred by § 2244(d)(1).

C.     Actual Innocence

       Finally, Petitioner appears to contend in his Reply that he is actually innocent of the

crime for which he plead guilty. In McQuiggin, 569 U.S. at 386, the Supreme Court held that a

prisoner filing a first-time federal habeas petition could overcome the one-year statute of

limitations in § 2244(d)(1) upon a showing of “actual innocence” under the standard in Schlup v.

Delo, 513 U.S. 298, 329 (1995). But “tenable actual-innocence gateway pleas are rare,” and,

under Schlup’s demanding standard, the gateway should open only when a petitioner presents

new “evidence of innocence so strong that a court cannot have confidence in the outcome of the

trial unless the court is also satisfied that the trial was free of nonharmless constitutional error.”

McQuiggin, 569 U.S. at 386, 401 (quoting Schlup, 513 U.S. at 316). In other words, Petitioner is

required to produce “new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence”—sufficient to persuade the

district court that “no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.” Schlup, 513 U.S. at 324.

       Petitioner does not meet this demanding standard. Indeed, Petitioner’s argument relies

exclusively on evidence—a letter from his lawyer written prior to his conviction attempting to

coerce him into pleading guilty—that was available at the time of Petitioner’s guilty plea. This

does not constitute “new reliable evidence” establishing his innocence.               As such, the

untimeliness of Petitioner’s federal habeas petition will not be excused under the actual-

innocence exception established in McQuiggin.


                                                  6
         Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 7 of 8


                                III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:         The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the

lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.

         A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.


                                                   7
            Case 5:20-cv-00031-OLG Document 14 Filed 05/11/20 Page 8 of 8


                                          IV. Conclusion

       After careful consideration, the Court concludes that Petitioner’s § 2254 petition (ECF

No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28

U.S.C. § 2244(d). As a result, Petitioner is not entitled to federal habeas corpus relief.

       Accordingly, IT IS HEREBY ORDERED that:

       1.       Federal habeas corpus relief is DENIED, and Petitioner Jose Augustin Alvarado’s

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

       3.       No Certificate of Appealability shall issue in this case; and

       4.       All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                         11th day of May, 2020.
       SIGNED this the _______




                                               ____________________________________
                                                      ORLANDO L. GARCIA
                                                   Chief United States District Judge




                                                  8
